Citation Nr: 1413768	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-33 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for calluses of the right foot.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972 and from July 1973 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2011 the Board reopened the Veteran's claim and remanded this case for further development.  The case has returned to the Board for appellate review.


FINDING OF FACT

The Veteran has been diagnosed with calluses of the right foot during the pendency of his claim, and these calluses have been medically linked to service.


CONCLUSION OF LAW

The criteria for service connection for calluses of the right foot have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.655(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in October 2011 the Board reopened the Veteran's claim and remanded the case for an examination to ascertain the current etiology of his right foot condition.  An examination was scheduled for April 2013 but the Veteran failed to report.  The examination was subsequently rescheduled to June 2013 and again the Veteran failed to appear.  38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  However, 38 C.F.R. § 3.655(a) states that action under paragraph (b) is to be taken only when entitlement to a benefit cannot be established without a current VA examination.  Here, the Board finds that a grant of benefits can be established based on the evidence of record, and thus, that 38 C.F.R. § 3.655(b) does not apply.  Furthermore, as the Board's grant of service connection for calluses of the right foot represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection are based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

Service treatment records (STRs) indicate that in March 1978 the Veteran complained of and was treated for painful calluses on both feet that were causing difficulty walking.  STRs further note that the Veteran had been "trimmed" numerous times at the dispensary and previous duty stations.  An operation was performed under local lidocaine anesthesia for "callus on foot." 

Review of the evidence of record shows occasional but recurrent findings of calluses on the Veteran's right foot.  At an October 2005 VA examination, the Veteran was diagnosed with hyperkeratosis/tytiloma of the feet, manifesting as painful hyperkeratotic lesions.  An October 2006 VA examination report shows a diagnosis of calluses on both feet.  A December 2009 VA examination noted calluses over the plantar aspect of the first and fifth metatarsal heads of the left foot with similar callosities noted on the right.  

The record also contains evidence of a nexus between the Veteran's current right foot calluses and those that he developed during service.  The October 2005 examiner opined that the Veteran's hyperkeratotic lesions are associated with service, noting that such lesions are frequently caused by trauma and that they began during service.  In his diagnosis of bilateral foot calluses, the October 2006 examiner opined that the Veteran's pain is likely secondary to his service-connected condition.  

Although there is disagreement amongst the Veteran's medical examiners concerning the nature and overall disabling effects, if any, of the Veteran's right foot calluses, the record does not contain any opinion that they are specifically unrelated to service.

Based on the above considerations, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for calluses of the right foot. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for calluses of the right foot is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs


